department of the treasury internal_revenue_service washington d c tax exempt and government entities ee u i l dec ep’ la oidiaoohhiaaiioonx xxxkkkkkkkkkakkaaaak xxxxxxxxxxxxxxxxxxax legend taxpayer a xxxxxxxxxxxxxxxxxxxxxxx plan x plan y xxxxxxxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxxxxxxxx trustee t xxoooxkxxxkaxxxaxaxxxxak employer k xxxxxxxxxxxxaxxxxxxxxxxx company s xxxxxxxxxxxxxxxxxxxxxkx amount d xxxxxxxxxxxxxxxxxxxxxk company c xxxxxxxxxxxxxxxxxxxxxx individual m xxxxxxxxxxxxxxxxxxxxxk date date date date xxxxxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxxxxx xxxxxxxxaxxxxxaxaxkk xxxkakkakaxaxaxkknk dear xxxxxxxxx this is in response to a request you submitted on xxxxxxxx in which you request a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a asserts that his failure to accomplish a rollover of amount d from plan x within the 60-day period prescribed by sec_402 of the code was due to company c's error in failing to process this rollover request because company c misfiled his rollover papers taxpayer a asserts that his intent was to complete a direct_rollover of amount d to an eligible_retirement_plan of company c taxpayer a age is an employee of employer k a wholly owned subsidiary of company c which is a participating employer in company c's plan y taxpayer a worked for company s before becoming an employee of employer k and participated in plan x taxpayer a represents that following the termination of his employment with employer k he attempted to initiate a direct_rollover of his interest in plan x to plan y taxpayer a further represents that on date the administrator of plan x issued a lump sum distribution of his entire_interest in plan x in the form of a check payable to taxpayer a and mailed the check to individual m a member of the human resources department of company c individual m was unable to transfer the check to trustee t because it was made payable to taxpayer a on date taxpayer a received the check from individual m and on date taxpayer a deposited the check into his personal account and initiated a rollover_contribution to company c by acquiring a cashier's check in the amount of amount d payable to trustee t trustee t returned the check to taxpayer a because it was not accompanied by the necessary paperwork and trustee t was not sure where the contribution was supposed to be deposited on date taxpayer a returned the completed rollover paperwork required by company c and delivered them with a cashier's check payable to trustee t but company c did not process the rollover within the 60-day period because the rollover papers were misfiled by company c’s personnel taxpayer a did every thing necessary to effect the desired rollover_contribution to plan y and assumed that the rollover had been completed taxpayer a did not know about the failed rollover until february of at which time it was finally transmitted to company c’s corporate office for processing based on the above facts and representations you request a ruling that the internal_revenue_service the service waive the 60-day rollover requirement contained in sec_402 of the code with respect to the distribution of amount d sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be included in gross_income for the taxable_year in which paid sec_402 states that such rollover must be accomplished within days following the day on which the distributee received the property an individual_retirement_account ira constitutes one form of eligible_retirement_plan sec_402 of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_402 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code sec_401 provides the rules for governing direct transfers of eligible rollover distributions sec_1 a of the income_tax regulations question and answer-15 provides in relevant part that an eligible_rollover_distribution that is paid to an eligible_retirement_plan in a direct_rollover is a distribution and rollover and not a transfer of assets and liabilities revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted is consistent with your assertion that your failure to accomplish a timely rollover of amount d was caused by company c’s error in failing to process your rollover request therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount d you are granted a period of days from the issuance of this ruling letter to contribute amount d into another qualified pian provided all other requirements of sec_402 of the code except the 60-day requirement are met with respect to such contribution amount d will be considered a rollover_contribution within the meaning of sec_402 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact xxxxxxxxxx xxxx000000k se t ep ra t3 at xxxxxxxxxxxxxx sincerely yours lb wav laura b warshawsky manager employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose
